Citation Nr: 0935622	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-39 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for service-
connected degenerative disc disease of the lumbar spine with 
sciatica and right lower extremity radiculopathy, currently 
evaluated as 60 percent disabling, effective January 30, 
2006.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty from February 1951 to 
February 1954, and from February 1967 to January 1983.  He 
subsequently retired from the US Army after twenty plus years 
of active service and nearly eleven and one half years of 
inactive service.  Service in Korea and Vietnam and award of 
the Combat Infantry Badge is evidenced of record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  At that time, the appellant was 
rated as 10 percent disabled for his lower back disorder.  
The RO denied the appellant's claim for an increased 
evaluation and the appellant appealed to the Board.  

In June 2007, the appellant presented evidence and testimony 
at a hearing at the RO before a local hearing officer.  
Additionally, in February 2008, the appellant presented 
evidence and testimony at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ).  Transcripts of both of 
the hearings were prepared and have been included in the 
claims folder for review.  

After the appellant provided testimony before the RO in June 
2007 and also after the RO again reviewed the evidence of 
record, the decision review officer (DRO) concluded that the 
evidence did, in fact, support an evaluation of 60 percent 
(but no higher).  The effective date was determined to be 
January 30, 2006.  As reported, the appellant then gave 
testimony before the undersigned VLJ.  

The claim was then forwarded to the Board which, in turn, 
determined that additional development of the claim was 
necessary.  Thus, in July 2008, the claim was remanded to the 
RO via the Appeals Management Center (AMC) for that 
development.  It has since been returned to the Board for 
review.  

The Board would add that the appellant's January 2006 claim 
sought increased disability ratings for service-connected low 
back disability and bilateral hearing loss.  In the March 
2006 rating decision, the RO continued the 10 percent 
disability rating for bilateral hearing loss in addition to 
continuing the 10 percent disability rating for the lumbar 
back disability and granting service connection for right 
lower extremity radiculopathy evaluated as 10 percent 
disabling.  The appellant submitted a May 2006 notice of 
disagreement addressing the back issues but not the bilateral 
hearing loss claim.  Thus, the issue of entitlement to an 
increased disability rating for bilateral hearing loss is not 
in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

It is noted that the granting of a 60 percent rating is not a 
full grant of the benefit sought on appeal because a higher 
rating is available.  Regarding a claim for an increased 
rating, the claimant is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and such a 
claim remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, this issue remains before the Board.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The appellant's service connected lower back disability, 
which includes degenerative disc disease, produces pronounced 
restriction of motion and occasional muscle spasms.  However, 
unfavorable ankylosis of the spine has not been diagnosed.  




CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for a lower 
back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1- 4.14, 
4.104, Diagnostic Codes 5242 and 5243 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a notification 
letter sent to him in February 2006 by the agency of original 
jurisdiction (AOJ).  This letter was issued after the initial 
AOJ decision.  Additional information letters were forwarded 
to the appellant by the VA.  These letters informed the 
appellant of what evidence was required to substantiate the 
claim for an increased evaluation, and of his, and VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AMC/AOJ.  

The Federal Circuit Court and the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
and then go back and readjudicate the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  

The US Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the US Supreme Court has recently 
reversed that decision, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of rule of prejudicial error.  The Supreme Court, in 
essence, held that - except for cases in which VA has failed 
to meet the first requirement of 38 C.F.R. § 3.159(b) by not 
informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records and those other records that the VA was made aware 
thereof.  Given the foregoing, the Board finds that the RO 
has substantially complied with the duty to procure the 
necessary medical and personnel records.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and VA has obtained all relevant 
evidence.  Moreover, the claimant has demonstrated an 
understanding of the evidence required to substantiate the 
claim.  In sum, the claimant was provided the information 
necessary such that any defective predecisional notice error 
was rendered non-prejudicial in terms of the essential 
fairness of the adjudication.  Thus, the Board finds that 
although there may be a VCAA deficiency, the evidence of 
record is sufficient to rebut this presumption of prejudice 
as the record shows that this error was not prejudicial to 
the claimant and the essential fairness of the adjudication 
process in this case was preserved.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008).  The record indicates that the appellant 
underwent an examination of the spine in February 2006 and 
again in November 2008.  Those results have been included in 
the claims folder for review.  The examinations involved a 
review of the claims file, a thorough examination of the 
appellant, and an opinion that was supported by sufficient 
rationale.  Therefore, the Board finds that the examinations 
are adequate for rating purposes.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (affirming that a medical opinion is 
adequate if it provides sufficient detail so that the Board 
can perform a fully informed evaluation of the claim).  Given 
the foregoing, the Board finds that the VA has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the appellant's 
claim.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant provided comments before the 
undersigned VLJ.  During that hearing, the appellant 
described the symptoms produced by his lower back disability.  
He described the pain he experienced and the limitations 
produced by his disorder.  The appellant was given notice 
that the VA would help his obtain evidence but that it was up 
to the appellant to inform the VA of that evidence.  During 
the course of this appeal, the appellant has proffered 
documents and statements in support of his claim.  It seems 
clear that the VA has given the appellant every opportunity 
to express his opinions with respect to the issue now before 
the Board and the VA has obtained all known documents that 
would substantiate the appellant's assertions.

Additionally, the Board finds there has been substantial 
compliance with its July 2008 remand instructions.  The Board 
notes that the Court has recently noted that "only 
substantial compliance with the terms of the Board's 
engagement letter would be required, not strict compliance."  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand, 
because such determination "more than substantially complied 
with the Board's remand order").  The record indicates that 
the AMC scheduled the appellant for a medical examination and 
the appellant attended that examination.  The results were 
then returned to the AMC and the AMC issued a Supplemental 
Statement of the Case (SSOC) after reviewing the results of 
that examination.  Additionally, the record indicates that 
the AMC attempted to obtain the appellant's recent medical 
treatment records as requested in the remand.  Based on the 
foregoing, the Board finds that the AMC substantially 
complied with the mandates of its remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (finding that a remand by 
the Board confers on the appellant the right to compliance 
with the remand orders).  Therefore, in light of the 
foregoing, the Board will proceed to review and decide the 
claim based on the evidence that is of record consistent with 
38 C.F.R. § 3.655 (2008).

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the appellant was provided with 
Dingess-type notice via a letter dated August 2008 sent to 
him from the Remand and Rating Development Team of the 
Huntington, West Virginia, Regional Office.  Because this 
notice has been provided, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing increased rating claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, at 393 (1993).

Disability evaluations are determined by evaluating the 
extent to which the appellant's service-connected 
disabilities affect the ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing the symptomatology with the criteria set forth in 
the Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2008).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (2008) requires that each disability be 
viewed in relation to its history and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2008) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the appellant working or seeking work.  38 
C.F.R. § 4.7 (2008) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2008).  With respect to the issue before the 
Board, the appeal does not stem for a disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and as such, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are not for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Court has also recently held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 506 
(2007).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2008).

The appellant's disability has been assigned a 60 percent 
disability evaluation in accordance with the rating criteria 
found at 38 C.F.R. Part 4, Diagnostic Codes 5242 and 5243 
(2008).  This is the maximum amount allowed under either one 
of these rating criteria.  It is however possible that the 
appellant's back disability may be rated under 38 C.F.R. Part 
4, Diagnostic Code 5240 (2008).  

Under the criteria, Diagnostic Codes 5235 through 5243 
contemplate, respectively, vertebral fracture or dislocation, 
sacroiliac injury and weakness, lumbosacral or cervical 
strain, spinal stenosis, spondylolisthesis or segmental 
instability, ankylosing spondylitis, spinal fusion, 
degenerative arthritis of the spine, and intervertebral disc 
syndrome.  38 C.F.R. Part 4 (2008).  All diagnostic codes 
(except where 5243, intervertebral disc syndrome, is 
evaluated under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes) are evaluated 
under the following criteria.  Under this criteria, a higher, 
50 percent, evaluation is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine under Diagnostic Codes 5235 
through 5243.  A 100 percent evaluation is warranted for 
unfavorable ankylosis of the entire spine.

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height is given a 10 
percent rating.

Normal forward flexion of the cervical segment of the spine 
is zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  See Note 2, 
General Rating Formula for Disease and Injuries of the Spine, 
38 C.F.R. § 4.71a (2006).

The criteria further provides that intervertebral disc 
syndrome (preoperatively or postoperatively) will be rated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
(2008) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

As to the neurological component, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2008), for rating sciatic neuropathy, a 
10 percent rating is warranted when the impairment is mild, 
20 percent when moderate, 40 percent when moderately severe, 
60 percent when severe with marked atrophy, and 80 percent 
when there is complete paralysis when the foot dangles and 
drops, no active movement is possible of muscle below the 
knee, flexion of the knee is weakened or (very rarely) lost.

Ankylosis is the "immobility and consolidation of a joint 
due to disease, injury, or surgical procedure."  Colayong v. 
West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (28TH Ed. 1994) at 86.).

The evidence reviewed in this matter includes written 
statements made by the appellant since 2005, the appellant's 
VA medical records, numerous VA orthopedic examinations, and 
his private medical records.  During the course of this 
appeal, the appellant has submitted written documents 
describing the symptoms he suffers from as a result of his 
back disability.  He has also provided testimony concerning 
the symptoms and manifestations produced by his condition and 
any restrictions caused by said symptoms and manifestations.  
With respect to the appellant's VA and private medical 
records, these records show treatment for a myriad of other 
conditions, diseases, and disabilities.  

As a result of the appellant's request for an increased 
evaluation, the appellant underwent an examination of the 
back in February 2006.  Prior to the exam, the appellant 
complained of pain and numbness extending to his lower 
extremities.  Yet, he also stated that he had not been 
hospitalized or gone to the emergency room for his back for 
at least ten years.  Although he denied weakness, swelling, 
redness, heat, or a lack of endurance, he did, as previously 
reported, complain of pain and burning extending from his 
back to his feet.  The appellant told the examiner that he 
had at least ten (10) flare-ups of pain which were brought 
about by prolonged standing or sitting, and walking long 
distances.  Additionally, the appellant stated that he did 
not use any type of corrective devises and did not have a 
loss of bladder or bowel control as a result of the 
condition.  

It was further reported that the lower back disorder did not, 
per the appellant, significantly impact his activities of 
daily living.  The appellant was working as a greeter at Walt 
Disney World(r).  Inspection of the back revealed the 
following:

	. . . there was no deformity, no 
swelling, no muscular spasms, or erythema 
noted.  No scars.  His posture was 
normal.  There was no kyphosis, 
scoliosis, or lordosis of the lumbar 
spine. . . . there was some tenderness in 
the right sacroiliac region.  There was 
no mass of lesions palpable of the spine 
and no spasm of the muscles or atrophy. . 
. . Testing for sensation with a filament 
showed decreased sensation in the S1, L4 
and L5 dermatomes of his right foot and 
lower extremity.  Deep tendon reflexes 
were absent in the right Achilles and 
also the right knee.  Pulses were intact 
bilaterally in both left and right lower 
extremities.  There was no edema, skin 
ulcerations, or calluses of plantar 
aspects of feet. . . .

X-ray films revealed no evidence of disc space narrowing, 
fracture, or spondylolisthesis.  There was possible 
spondylolysis on the right at L5.  Mild facet joint disease 
was reported bilaterally at L5 and S1.  Mild degenerative 
changes were also reported at the S1 joints.  

Another examination was accomplished (in conjunction with the 
Board's Remand) in November 2008.  The examiner reviewed the 
appellant's complete claims folder prior to the examination.  
It was reported that he was using a muscle relaxer to relieve 
the pain but that when the pain was present, it was radiating 
from his back to his lower appendages.  The doctor then 
examined the appellant and specifically found that there was 
no "thoracolumbar spine ankylosis."  X-ray films showed 
mild degenerative changes throughout the lumbar spine.  The 
rest of the results nearly mirrored the results of the 2006 
VA examination.  It was further noted in the examination that 
the appellant was working and that he had not missed any days 
from work due to or as a result of his service-connected back 
disorder.  The diagnosis was degenerative disc disease of the 
lumbar segment of the spine with radiculopathy of the right 
lower extremity.  

It is noted that in each of the examination reports, the 
appellant's range of motion was measured to be greater that 
30 degrees for forwarded flexion.  Favorable or unfavorable 
ankylosis of the spine was not diagnosed.  Moreover, foot 
drop was not diagnosed, flexion of the knee was not weakened, 
and incomplete moderately severe paralysis of the sciatic 
nerve was not diagnosed.  

As reported, the appellant's private medical records have 
been obtained and included in the claims folder.  These 
records do show treatment for the lower back disability.  
However, they do not contain a diagnosis of an ankylosed 
spine.  

Because unfavorable ankylosis of the lumbar segment of the 
spine has not been diagnosed, Diagnostic Codes 5240 is not 
for application.  38 C.F.R. Part 4 (2008).  Separate 
disability ratings, that combined are in excess of 60 percent 
disabling, are also not for application because the appellant 
has not met the requirements under 38 C.F.R. Part 4, 
Diagnostic Codes 5242 and 8520 (2008).  Although the 
appellant has reported pain, the medical evidence does not 
establish atrophy of the involved nerves even though there 
has been occasional muscle spasms of the lower back reported.  
Moreover, the appellant has not experienced paralysis of the 
nerves and the appellant has been capable of moving his lower 
extremities, even though he complains of pain.  Additionally, 
the rating criteria for intervertebral disc syndrome does not 
allow for a higher rating.  

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
various examination results, along with the information 
provided by the appellant, attest to the severity of his 
lumbar spinal condition.  However, they do not suggest that 
the appellant's condition is presently under evaluated.  The 
records do not reveal constant neurological findings 
consistent with a more severe condition affecting the lumbar 
segment of the spine or any of the discs that would entitle 
the appellant to a rating in excess of 60 percent.  While the 
appellant has complained of persistent pain and discomfort 
that has not been relieved by pain medications or therapy, 
the evidence does not show that the pain has restricted the 
appellant's ability to perform the tasks of daily living.

It is therefore the Board's decision that symptomatology and 
other evidence indicative of a more pronounced disc or lumbar 
spine condition have not been presented.  The evidence 
proffered does not show that the appellant has been diagnosed 
as suffering from ankylosis of the spine.  Taken separately, 
the appellant's sciatic nerve condition along with the 
limitation of motion of the back do not indicate that an 
evaluation in excess of 60 percent could be assigned.  Thus, 
under the rating criteria in effect, a disability evaluation 
in excess of 60 percent is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 4.1, 4.2, 4.7, 
4.10, Part 4 (2008).

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 (2008) would warrant a higher rating.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  It is not disputed that the 
appellant has limitation of motion of the lumbar segment of 
the spine, and that there is pain on motion.  Limited motion 
of the lumbar segment of the spine results in a certain level 
of functional loss.  Yet, the appellant has been assigned a 
60 percent disability rating.  This exceeds the maximum 
disability rating available based on symptomatology that 
includes limitation of motion.  Where a musculoskeletal 
disability is currently evaluated at the highest schedular 
evaluation available based upon limitation of motion, a 
DeLuca analysis is foreclosed.  See Johnston v. Brown, 10 
Vet.  App. 80 (1997).  Accordingly, the aforementioned 
provisions of 38 C.F.R. § 4.40 and § 4.45 (2008) and DeLuca, 
supra, are not for consideration. 

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson and Hart, supra.  However, the Board finds 
that the medical evidence demonstrates consistently and 
throughout the appeal period that the appellant meets the 
criteria for a 60 percent rating, but no higher, from the 
date of his claim.  Therefore, the assignment of staged 
evaluations in this case is not necessary.  

In reaching the above conclusions, the Board has also not 
overlooked the appellant's and his representative's written 
statements to the VA and the claimant's statements to the 
various doctors who have treated/examined him over the course 
of this appeal.  In this regard, while the appellant is 
credible to report on what he sees and feels, and others are 
credible to report on what they can see, neither is competent 
to report that a service connected disability meets the 
criteria for an increased rating because such an opinion 
requires medical expertise which they have not been shown to 
have.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007); Espiritu v. Derwinski, 2 Vet App 492 (1992)

In sum, the Board denies the appellant's claim.  The benefit-
of-the-doubt-rule has been considered in making this 
decision.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008).

The Board has also considered whether the appellant is 
entitled to an extraschedular evaluation for his lower back 
disorder.  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008).  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether an appellant is entitled 
to an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a appellant's disability picture and that picture 
has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the appellant's disability picture requires the assignment of 
an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the lower back 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the appellant's disability 
with the established criteria found in the rating schedule 
(either old or new) for spinal disorders shows that the 
rating criteria reasonably describes the appellant's 
disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the appellant does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
appellant has required frequent hospitalizations for his 
lower back disorder.  Indeed, it does not appear from the 
record that he has been recently hospitalized for this 
condition.  Additionally, there is not shown to be evidence 
of marked interference with employment solely due to the 
lower back disorder.  There is nothing in the record which 
suggests that the service-connected disability has markedly 
impacted his ability to perform a job.  Moreover, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected lower back disability on appeal cause 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) (2008) is not 
warranted.




ORDER

Entitlement to an increased disability rating for service-
connected degenerative disc disease of the lumbar spine with 
sciatica and right lower extremity radiculopathy is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


